ORDER
PER CURIAM:
AND NOW, this 6th day of January 2000, the petition for allowance of appeal is GRANTED, the judgment order of the Superior Court is VACATED and the matter is REMANDED to the Superior Court for further proceedings, including remand to the Court of Common Pleas of Bucks County for evidentiary hearings, if necessary, to determine the responsibility for the absence of the transcripts from the certified record on appeal. If it is determined that the petitioner failed to comply with the Rules of Appellate Procedure, the judgment of the Superior Court shall be reinstated. If it is determined that the absence is attributable to court personnel, the Superior Court shall resolve the issues on the merits raised in the appeal. See Commonwealth v. Williams, 552 Pa. 451, 715 A.2d 1101 (1998). The application to file a pro se *182document and to remand for appointment of new counsel is denied.